Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 11, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158078(29)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  BRENDA R. WHITE,                                                                                                     Justices
            Plaintiff-Appellant,
                                                                     SC: 158078
  v                                                                  COA: 342657
                                                                     MCAC: 17-000015
  EDS CARE MANAGEMENT LLC, and
  TRAVELERS INDEMNITY COMPANY,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to waive filing fees
  is DENIED. In accordance with this Court’s orders in No. 157197, White v Southeast MI
  Surgical Hosp, and No. 157199, White v OL Matthews, MD, the plaintiff-appellant is not
  entitled to a waiver of the filing fee. The plaintiff-appellant must pay the filing fee within
  28 days of the date of this order or the application for leave to appeal will be
  administratively dismissed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 11, 2018

                                                                                Clerk